DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 04/12/2021.
Claims 1-3, 5, 14, 17 and 22-23 are canceled.
Claims 24-26 are added.
Claims 4, 6-13, 15-16, 18-21 and 24-26 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2021 has been entered.

Response to Amendment/Arguments
35U.S.C. 112
The standing 112(a) rejections for claims 4 and 13 are withdrawn.
The standing 112(b) Hybrid Claim rejection for claim 13 is withdrawn.

35U.S.C. 102
The 102 rejection for claim 4 is withdrawn.

35U.S.C. 103
Regarding claims 4 and 13, applicant contends the prior art does not teach “wherein the profile information comprises information regarding an account status”. However, the claim amendments fail to distinguish the claims from the prior art. Specifically, the limitation “wherein the profile information comprises information regarding an account status” is interpreted as nonfunctional descriptive material In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Regarding claims 4 and 13, applicant also contends reference Li does not teach generating a first scannable code that “comprises a first token associated with the user profile of the user”. However, this limitation is taught by Li (“payment ID” paras 69, 84).
Applicant further contends claims 6 and 7 are not taught by the prior art, however Applicant does not state how any cited sections do not teach the elements/limitations of the instant claims. The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-13, 18-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0125401 A1) in view of Smith (US 2010/0125510 A1) in view of Brann (US 2005/0137961 A1).

Claim 4:
Li teaches:
receiving, by a server, a request for a scannable code (paras 39, 48, 69, 83-84)
obtaining, by the server based on the request for the scannable code, profile information associated with a user profile of a user (“payment ID” paras 69, 84)
generating, by the server, a first scannable code that is presentable on a mobile device associated with the user (Fig.5 item 502; paras 69, 85, 102, 129, 158)
wherein the first scannable code comprises a first token associated with the user profile of the user (“payment ID” paras 69, 84)
wherein the first scannable code is associated with a first expiration criterion which is based at least in part on a first timestamp of a first current time (paras 77, 86, 135, 143)
transmitting, by the server, the first scannable code to the mobile device (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)
generating, by the server, a second scannable code comprising a second token associated with the user profile, wherein the second scannable code is associated with the second expiration criterion (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
transmitting, by the server to the mobile device, the second scannable code (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
Li does not teach:
receiving, by the server from a transaction processing system, a request to authenticate the first scannable code
determining, by the server, that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
receiving, by the server, network latency information representing network communication latency
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp of a second current time
transmitting, by the server to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
Smith teaches:
receiving, by the server from a transaction processing system, a request to authenticate the first scannable code (paras 52-53, 55)
determining, by the server, that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
transmitting, by the server to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li, to include receiving, by the server from a transaction processing system, a request to authenticate the first scannable code, determining, by the server, that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion, and transmitting, by the server to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion, as taught by Smith, because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
Neither Li nor Smith teach:
receiving, by the server, network latency information representing network communication latency
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp of a second current time
Brann teaches:
receiving, by the server, network latency information representing network communication latency (paras 54, 66)
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp of a second current time (Fig.4; paras 38, 49, 55, 66-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li in view of Smith, to include receiving, by the server, network latency information representing network communication latency, and determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp of a second current time, as taught by Brann, in order to improve expiration criteria resiliency by taking into consideration network latencies (Brann paras 14-24). 
The limitation “wherein the profile information comprises information regarding an account status” is interpreted as nonfunctional descriptive material of the “profile information” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 8: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
determining, by the server, that the received scannable code corresponds to the second scannable code and that the second expiration criterion has not expired (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Li does not teach, however, Smith teaches:
receiving, by the server, from a transaction processing system, a request to authenticate a received scannable code (paras 52-53, 55)
transmitting, by the server to the transaction processing system, information from the user profile that completes a transaction (paras 54, 56)

Claim 9: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server, a third timestamp of a third current time (paras 77, 86, 135, 143)
Neither Li nor Smith teach, however, Brann teaches:
determining, by the server, expiration of the second expiration criterion based at least in part on the third timestamp and the network latency information, wherein the network communication latency is associated with network communication with the transaction processing system (Fig.4; paras 38, 49, 55, 66-67)

Claim 10: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server from the mobile device, a request for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
receiving, by the server from the mobile device, authentication information for the user (paras 69, 84-85, 102)
determining, by the server, that the user is authenticated based at least in part on the authentication information (paras 69, 84-85, 102)
in response to determining that the user is authenticated, transmitting, by the server to the mobile device, the first scannable code (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)






Claim 11: 
Li and Smith and Brann teach all limitations of claim 4. Neither Li nor Smith teach, however, Brann also teaches:
generating, by the server, the first expiration criterion based at least in part on the latency information, wherein the network communication latency is associated with network communication with the mobile device (Fig.4; paras 38, 49, 55, 66-67)

Claim 12: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server from the mobile device, a request for the first scannable code, the request for the first scannable code including an identifier for the mobile device (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
transmitting, by the server to the mobile device, a message regarding visual presentation of the first scannable code (Fig.4 item 404, Fig.8 item 802; paras 78, 115, 131)

Claim 13:
Li teaches:
a clock; one or more processors; and non-transitory computer-readable memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform the operations of: (Fig.18, Fig.20; paras 11, 173-174, 182-183; claim 20)
receive a request for a scannable code (paras 39, 48, 69, 83-84)
obtain, based on the request for the scannable code, profile information associated with a … profile of a user (“payment ID” paras 69, 84)
generate a first scannable code that is presentable on an access device associated with the user (Fig.5 item 502; paras 69, 85, 102, 129, 158)
wherein the first scannable code comprises a first token associated with the … profile of the user (“payment ID” paras 69, 84)
wherein the first scannable code is associated with a first expiration criterion which is based at least in part on a first timestamp from the clock (paras 77, 86, 135, 143)
transmit the first scannable code to the access device (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)
generate a second scannable code comprising a second token associated with the … profile of the user, wherein the second scannable code is associated with the second expiration criterion (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
transmit, to the access device, the second scannable code (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
Li does not teach:
receive, from a transaction processing system, a request to authenticate the first scannable code
determine that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
receive network latency information representing network communication latency
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock
transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
Smith teaches:
receive, from a transaction processing system, a request to authenticate the first scannable code (paras 52-53, 55)
determine that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to include receive, from a transaction processing system, a request to authenticate the first scannable code, determine that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion, and transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion, as taught by Smith, because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
Neither Li nor Smith teach:
receive network latency information representing network communication latency
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock
Brann teaches:
receive network latency information representing network communication latency (paras 54, 66)
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock (Fig.4; paras 38, 49, 55, 66-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in view of Smith to include receive network latency information representing network communication latency, and determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock, as taught by Brann, in order to improve expiration criteria resiliency by taking into consideration network latencies (Brann paras 14-24).
The limitations “network-service” and “wherein the profile information comprises information regarding an account status” are interpreted as nonfunctional descriptive material of the “profile” and “profile information”, respectively, and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 18: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
receive a third timestamp from the clock (paras 77, 86, 135, 143)
Neither Li nor Smith teach, however, Brann teaches:
determine expiration of the second expiration criterion based at least in part on the third timestamp and the network latency information, wherein the network communication latency is associated with network communication with the transaction processing system (Fig.4; paras 38, 49, 55, 66-67)




Claim 19: 
Li and Smith and Brann teach all limitations of claim 13. Neither Li nor Smith teach, however, Brann also teaches:
generate the first expiration criterion based at least in part on the latency information, wherein the network communication latency is associated with network communication with the access device (Fig.4; paras 38, 49, 55, 66-67)

Claim 20: 
Li and Smith and Brann teach all limitations of claim 13. Li does not teach, however, Smith teaches:
transmit a near field communication message including information represented by the first scannable code (para 51)

Claim 21: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
obtain payment information for the user from the … profile (paras 69, 84)
wherein the first scannable code is generated based at least in part of the payment information (Fig.5 item 502, 69, 84-85, 102, 129, 158)
determine the second expiration criterion has not expired (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Li does not teach, however, Smith teaches:
receive, from the transaction processing system, a second request to authenticate the second scannable code (paras 52-53, 55)
transmit, to the transaction processing system, at least a portion of the … profile for the user (paras 54, 56)
The limitations “network-service” is interpreted as nonfunctional descriptive material of the “profile” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).



Claim 24: 
Li and Smith and Brann teach all limitations of claim 13. Brann also teaches:
determine, based on a base duration and the network latency information, a total duration for honoring the second scannable code (Fig.4; paras 17, 49, 66)
determine that the total duration does not exceed a maximum duration for honoring the second scannable code, wherein the second expiration criterion is determined using the total duration (Fig.4; paras 55, 66-67)

Claim 25: 
Li and Smith and Brann teach all limitations of claim 13. Brann also teaches:
determine a total duration for honoring the second scannable code, wherein the total duration is determined based on a base duration, the network latency information, and second network latency information, wherein the network latency information comprises a first latency duration value for network communication with the transaction processing system, and wherein the second network latency information comprises a second latency duration value for network communication with the access device (Fig.4; paras 17, 49, 66)
determine that the total duration does not exceed a maximum duration for honoring the second scannable code, wherein the second expiration criterion is determined using the total duration (Fig.4; paras 55, 66-67)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann and further in view of Preiss (US 2011/0271099 A1).

Claim 6: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
generating, by the server, the second scannable code based on the monitoring of the regeneration time (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Neither Li nor Smith nor Brann teach:
monitoring, by the server, a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion
Preiss teaches:
monitoring, by the server, a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion (para 107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li in view of Smith in view of Brann to include monitoring, by the server, a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion, as taught by Preiss because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claim 15: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
generate the second scannable code based on the monitoring of the regeneration time (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Neither Li nor Smith nor Brann teach:
monitor a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion
Preiss teaches:
monitor a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion (para 107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in view of Smith in view of Brann to include monitor a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion, as taught by Preiss because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann in view of Preiss (US 2011/0271099 A1) and further in view of Tanaka (US 7774461 B2).

Claim 7: 
Li and Smith and Brann and Preiss teach all limitations of claim 6. Li also teaches:
receiving, by the server, a request from the mobile device for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
Neither Li nor Smith nor Brann nor Preiss teach:
determining, by the server, the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the mobile device
Tanaka teaches:
determining, by the server, the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the mobile device (40:1 to 42:30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li in view of Smith in view of Brann in view of Preiss to include determining, by the server, the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the mobile device, as taught by Tanaka because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claim 16: 
Li and Smith and Brann and Preiss teach all limitations of claim 15. Li also teaches:
receive a request from the access device for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
Neither Li nor Smith nor Brann nor Preiss teach:
determine the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the access device
Tanaka teaches:
determine the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the access device (40:1 to 42:30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in view of Smith in view of Brann in view of Preiss to include determine the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the access device, as taught by Tanaka because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann and further in view of Bondesen (US 2015/0254635 A1).

Claim 26: 
Li in view of Smith in view of Brann teach all limitations of claim 13. Li in view of Smith in view of Brann does not teach:
obtain location information regarding a location of the access device
determine that the second scannable code is not accepted based at least in part on the location information
Bondesen teaches:
obtain location information regarding a location of the access device (Fig.6B item 94; paras 36, 117-118)
determine that the second scannable code is not accepted based at least in part on the location information (Fig.6B item 96; paras 36, 117-118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li in view of Smith in view of Brann to include obtain location information regarding a location of the access device, and determine that the second scannable code is not accepted based at least in part on the location information, as taught by Bondesen, in order to improve token security (Bondesen, para 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685